
	

113 S2595 IS: North Country National Scenic Trail Route Adjustment Act
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2595
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Ms. Klobuchar (for herself, Mr. Leahy, Mr. Levin, Ms. Stabenow, Mr. Sanders, Mr. Franken, Mrs. Gillibrand, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To revise the authorized route of the North Country National Scenic Trail in northeastern Minnesota
			 and to extend the trail into Vermont to connect with the Appalachian
			 National Scenic Trail, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the North Country National Scenic Trail Route Adjustment Act.
		
			2.
			Route adjustment
			Section 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended in the first
			 sentence—
			
				(1)
				by striking thirty two hundred miles, extending from eastern New York State and inserting 4,600 miles, extending from the Appalachian Trail in Vermont; and
			
				(2)
				by striking Proposed North Country Trail and all that follows through June 1975. and inserting North Country National Scenic Trail, Authorized Route dated February 2014, and numbered 649/116870..
			
